Title: To George Washington from Nicholas Haussegger, 5 February 1781
From: Haussegger, Nicholas
To: Washington, George


                        
                            Sir,
                            New York, February 5th 1781
                        
                        The principles of the present Contest have been so totally changed, from what they were, when I first
                            accepted a Commission under your command, and myself so much neglected and injuriously treated by those in whose service I
                            was, that I cannot consistent with the honest Man, and in justice to myself hold it any longer.
                        I have therefore taken the Liberty to enclose my Colonels Commission (my Major’s Commission being long since
                            lost, with this my final Resignation thereof, which your Excellency will make acceptable to
                            Congress. And am with respect, Your Excellency’s, most obedt humble Servt
                        
                            Nicks Haussegger

                        
                    